Ingraham, J.
(concurring):
I concur with Mr. Justice McLaughlin. By section 870 of the Code of Civil Procedure provision is made for taking the deposition of a party to an action pending in a court of record, or of a person who expects to be a party to an action about to be brought in such court, at his own instance or at the instance of an adverse party, or of a co-plaintiff or a co-defendant. Section 871, which provides for the deposition of a person not a party, only applies where an action has been actually commenced or where the application is made by the person against whom the action is to be brought. This distinction is recognized by the Court of Appeals in Merchants' Nat. Bank v. Sheehan (101 N. Y. 179) where the court say: “ On the whole, we are of opinion that the order issued in this case on the application of the bank for the examination of Slieehan, against whom the bank was about to commence an action, was authorized, and that he was in contempt for disobeying it.”